                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    VERNON HORN,
        Plaintiff,

          v.                                                            No. 3:18-cv-1502 (JAM)

    CITY OF NEW HAVEN, et al.,
          Defendants.


    ORDER DENYING DEFENDANT JAMES STEPHENSON’S MOTION TO DISMISS

         Plaintiff Vernon Horn spent more than 17 years in prison following a jury trial and his

conviction in Connecticut state court on charges stemming from a robbery and murder at a

convenience store in 1999. After an intensive post-conviction investigation exposed exculpatory

evidence, a Connecticut state court vacated his convictions last year. Horn in turn has filed this

federal civil rights lawsuit against the City of New Haven and various law enforcement officials.

He alleges that they all took actions that led to his wrongful conviction and imprisonment.

         Now before me is a motion to dismiss by one of the defendants—James Stephenson—

who testified as a ballistics expert at Horn’s criminal trial. Horn alleges that Stephenson violated

his constitutional right to due process under Brady v. Maryland, 373 U.S. 83 (1963), when he

failed to disclose two reports that related to his examination of the evidence. For the reasons

stated below, I conclude that Horn has alleged a plausible Brady claim against Stephenson and

that Stephenson is not entitled at the present time and on the present record to a grant of absolute

or qualified immunity from Horn’s claim. Accordingly, I will deny Stephenson’s motion to

dismiss. 1



1
  Horn was jointly tried and convicted with a co-defendant Marquis Jackson. Doc. #1 at 31 (¶ 176). Jackson has filed
a similar but separate federal civil rights action against the same defendants as Horn has named in this action, and

                                                         1
                                                  BACKGROUND

         The following facts are set forth as alleged in the complaint. In the early morning hours

of January 24, 1999, three armed men robbed a convenience store in New Haven, Connecticut.

Doc. #1 at 8-9 (¶¶ 41-50). One of the robbers shot and killed a store customer, and the store’s co-

owner was also shot but survived. Id. at 7-8 (¶¶ 37-42).

         The complaint goes on to detail how three New Haven detectives wrongly focused their

investigation on Horn as a suspect and how they induced witnesses to wrongly implicate Horn as

a participant in the crime while also concealing exculpatory evidence. The complaint

additionally names Stephenson as a defendant, alleging that he was a firearms examiner

employed by the Connecticut State Police Forensic Science Laboratory. Id. at 3 (¶ 12). Because

only Stephenson has filed a motion to dismiss, I will focus my discussion on facts that relate to

Horn’s claim against Stephenson.

         The Connecticut State Police Laboratory’s primary function is to examine physical

evidence to determine if a crime was committed or was connected to a particular person. Id. at 28

(¶ 158). Soon after the robbery, the New Haven police sent shell casings and bullet fragments

from the crime scene to the laboratory where Stephenson examined them and produced a report

on February 4, 1999. Id. at 28 (¶ 159); see also Doc. #40-3. This initial report stated that the

bullets and fragments were consistent with the use of a nine millimeter firearm and then listed

seriatim the names of eight different companies, stating that the bullets “may have been fired but

not limited to” a firearm manufactured by one of these companies. Id. at 28 (¶ 160); Doc. #40-3

at 3 (¶ 14). This non-exhaustive list of possible company manufacturers did not include Beretta,

notwithstanding the fact that the prosecution’s key cooperating witness—Steve Brown—would


Stephenson has filed a similar pending motion to dismiss in that separate action that I will deny for the same reasons
stated in this ruling. See Marquis Jackson v. New Haven, No. 3:19-cv-00388-JAM (D. Conn. 2019).

                                                          2
eventually tell the police and then allegedly falsely testify at trial that Horn used a Beretta to

shoot his victims during the robbery. Doc. #1 at 27-28 (¶¶ 155, 160).

         Stephenson’s initial report was disclosed to the defense. Id. at 28 (¶ 161). But it was

based in part on a more detailed General Rifling Characteristics report (GRC report) that

Stephenson generated and failed to give to the prosecution or the defense. Id. at 28-29 (¶¶ 161-

164); Doc. #40-5. The GRC report contained the same list of possible manufacturers as

Stephenson’s initial report and also reflected a margin of error with respect to the rifling

characteristics of +/- 2. Doc. #1 at 28 (¶ 163); Doc. #40-5 at 3. 2

         According to the complaint, the prosecutor realized about a year later as he was preparing

for trial in early 2000 that he had a problem: “His star witness said the murder weapon was a

Beretta. But his forensic examiner’s report did not list a Beretta as even as possible murder

weapon.” Id. at 29 (¶ 165). So the prosecutor called Stephenson “shortly before the start of jury

selection,” and he asked “whether it was possible the murder weapon could have been a Beretta.”

Id. at 29 (¶ 166).

         Following this conversation, Stephenson generated a new GRC report on February 15,

2000, by “manipulating the report to increase the margin of error to +/- 4.” Ibid. (¶ 167); Doc.

#40-6. With this larger margin of error, three models of 9mm firearms manufactured by Beretta

were now added to the list as a potential match for the shell casings and bullet fragments from

the crime scene. Doc. #1 at 29 ( ¶ 168); Doc. #40-6 at 2.


2
  Because the reports at issue are referenced in the complaint and attached as exhibits to Stephenson’s motion to
dismiss (Docs. #40-3, #40-5, and #40-6), it is proper to evaluate the content of these reports in ruling on the motion
to dismiss. See, e.g., Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016). Moreover, in view of the complaint’s
repeated references to the content of Stephenson’s trial testimony, it is equally appropriate at this pleading stage to
consider the transcript of his testimony (Doc. #40-3) to the extent that it has proper bearing on Horn’s claim that the
testimony was false or that the testimony bears on the Brady issue of whether the GRC reports that were not
disclosed had material exculpatory or impeachment value. On the other hand, Stephenson has established no proper
basis for the Court to consider at the pleadings stage the additional documents attached to his motion to dismiss,
including the FBI’s General Rifling Characteristics Files (Docs. #40-4 and #40-7).

                                                           3
        According to the complaint, Stephenson “manipulated his findings by changing the

margin of error,” and “[t]his manipulation allowed the report to include a make of murder

weapon not supported by his findings, and thereby made those findings fit the testimony of the

State’s key witness.” Id. at 30 (¶ 171). Moreover, as with the first GRC report, Stephenson did

not give the second GRC report to the prosecution, and the report was not disclosed to the

defense before trial. Ibid. (¶ 169).

        Horn alleges that Stephenson eventually testified at trial that, “based upon ‘new

information’ he got from” the prosecutor, “he had concluded that the murder weapon could have

been a Beretta.” Ibid. (¶ 170). The defense did not know how or why Stephenson had changed

his conclusion, because the defense had not received the two GRC reports. Ibid. (¶ 172).

Moreover, Stephenson falsely testified that he had not created any new reports when he got the

new information from the prosecutor. Ibid. (¶ 173).

        Horn claimed all throughout that he was innocent but was convicted at trial and sentenced

to a term of 70 years in prison. Id. at 33-34 (¶¶ 184-85). Not until February 2018 did Horn learn

of the two non-disclosed GRC reports when they were produced in response to a subpoena. Id. at

30 (¶ 175). Following an intensive re-investigation of the case by Horn’s counsel, his convictions

were vacated in April 2018 after he had served more than 17 years in prison. Id. at 2 (¶¶ 3-4), 42-

42 (¶¶ 235-37).

        In this lawsuit, Horn alleges that Stephenson failed to disclose the two GRC reports and

that these reports were materially exculpatory and withheld by Stephenson in violation of Horn’s

constitutional due process rights under Brady v. Maryland. Stephenson has responded by moving

to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(b)(6). Stephenson argues




                                                 4
that Horn has failed to state a claim for relief and that Stephenson is otherwise entitled to

absolute or qualified immunity.

                                            DISCUSSION

       The background principles governing a motion to dismiss under Fed. R. Civ. P. 12(b)(1)

and 12(b)(6) are well established. The Court must accept as true all factual matters alleged in a

complaint, although a complaint may not survive unless the facts it recites are enough to state

plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hardaway v.

Hartford Pub. Works Dep’t, 879 F.3d 486, 489 (2d Cir. 2018). This “plausibility” requirement is

“not akin to a probability requirement,” but it “asks for more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678; Charles v. Orange Cty., 925 F.3d 73, 81

(2d Cir. 2019) (same). In addition, a court is “not bound to accept as true a legal conclusion

couched as a factual allegation” or “to accept as true allegations that are wholly conclusory.”

Krys v. Pigott, 749 F.3d 117, 128 (2d Cir. 2014); see also Carter v. HealthPort Techs., LLC, 822

F.3d 47, 56 (2d Cir. 2016) (applying same standard to Rule 12(b)(1) motion). In short, my role in

reviewing a motion to dismiss is to determine if the complaint—apart from any of its conclusory

allegations—alleges enough facts to state a plausible claim for relief.

       Brady claim

       Stephenson argues that the complaint fails to state a Brady claim. Under Brady, “the

suppression by the prosecution of evidence favorable to an accused . . . violates due process

where the evidence is material either to guilt or to punishment, irrespective of the good faith or

bad faith of the prosecution.” 373 U.S. at 87; see also Giglio v. United States, 405 U.S. 150

(1972) (extending Brady to disclosure of material impeachment information); United States v.




                                                  5
Certified Envtl. Servs., Inc., 753 F.3d 72, 91 (2d Cir. 2014) (discussing requisites of a Brady

claim).

          Stephenson argues that the GRC reports were not “suppressed” within the meaning of

Brady. He relies on the principle that “[e]vidence is not ‘suppressed’ if the defendant either

knew, or should have known, of the essential facts permitting him to take advantage of any

exculpatory evidence.” United States v. Zackson, 6 F.3d 911, 918 (2d Cir. 1993) (internal

quotations and citation omitted). I do not agree with Stephenson’s argument. Stephenson’s

reference during cross-examination to having “notes that I kept for myself,” Doc. #40-2 at 32,

was no substitute for actually disclosing the GRC reports. Moreover, Stephenson’s disclosure

that he had such “notes” was not sufficiently in advance of his testimony to allow Horn to be

prepared to respond to the substance of the GRC reports. See United States v. Coppa, 267 F.3d

132, 135 (2d Cir. 2001) (evidence is “suppressed” within the meaning of Brady if not disclosed

in time for its effective use at trial). The GRC reports were plainly “suppressed” within the

meaning of Brady.

          Stephenson next argues that he was a mere “witness” who did not have an obligation like

prosecutors and the police to comply with Brady’s disclosure requirements. I do not agree. The

disclosure requirements of Brady apply not only to prosecutors but to the police in general who

have a duty to disclose material exculpatory and impeachment evidence to prosecutors. See

Bellamy v. City of New York, 914 F.3d 727, 751 (2d Cir. 2019) (“When police officers withhold

exculpatory or impeaching evidence from prosecutors, they may be held liable under § 1983 for

violating the disclosure requirements of Brady v. Maryland”). As one federal appeals court has

explained, “because the police are just as much an arm of the state as the prosecutor, the police

inflict the same constitutional injury when they hide, conceal, destroy, withhold, or even fail to



                                                 6
disclose material exculpatory information.” Moldowan v. City of Warren, 578 F.3d 351, 379 (6th

Cir. 2009). Here, the complaint adequately alleges that Stephenson acted in a professional law

enforcement capacity—not merely as a lay witness—in connection with the investigation. Doc.

#1 at 48 (¶ 276) (alleging that Stephenson was working “on behalf of law enforcement and as an

arm of the prosecution team”).

       In short, I conclude that the complaint alleges on its face a plausible Brady claim. The

complaint adequately alleges that Stephenson acted in a law enforcement capacity and that he

suppressed disclosure of materially exculpatory documents to the prosecution as required for a

Brady claim.

       Absolute immunity

       Stephenson argues that he has absolute immunity for two reasons. First, he claims that he

has absolute immunity with respect to any liability that may be based on his trial testimony. I

agree. Although the complaint alleges that Stephenson lied during his trial testimony (Doc. #1 at

48 (¶ 277)), the law is clear that Stephenson has absolute immunity for his trial testimony. See

Rehberg v. Paulk, 566 U.S. 356, 366-68 (2012). Therefore, Horn’s claim against Stephenson

may not rest on Stephenson’s trial testimony. Instead, I understand Horn’s claim to be solely a

Brady claim that rests on Stephenson’s pre-trial failure to disclose the two GRC reports to the

prosecutor. See Coggins v. Buonora, 776 F.3d 108, 113 (2d Cir. 2015) (allowing § 1983 claim to

proceed to the extent that “the plaintiff can make out the elements of his § 1983 claim without

resorting to the grand jury testimony”).

       Second, Stephenson argues that he has absolute immunity that is derivative of the

prosecutor’s absolute immunity. It is true that prosecutorial immunity may extend to those acting

at the direction of the prosecutor, including “individual employees who assist such an official



                                                 7
and who act under that official’s direction in performing functions closely tied to the judicial

process,” such as “evaluating and organizing evidence for presentation at trial.” Hill v. City of

New York, 45 F.3d 653, 660, 661 (2d Cir. 1995). Still, neither a prosecutor nor his or her agents

are entitled to absolute immunity in connection with the performance of administrative or

investigative functions, as distinct from advocacy functions. Id. at 661; see also Ogunkoya v.

Monaghan, 913 F.3d 64, 69-72 (2d Cir. 2019) (discussing fact-intensive requirements to

establish absolute prosecutorial immunity).

       Stephenson relies on O’Neal v. Morales, 679 F. App’x 16 (2d Cir.), cert. denied, 138 S.

Ct. 559 (2017), a case in which a police detective was determined to have absolute prosecutorial

immunity with respect to his investigative actions that were taken at the specific behest of the

prosecutor shortly before trial. According to the Second Circuit, the complaint’s “allegations

admit[ted] of no other inference than that the [prosecutor] asked [the detective] to determine

what could be discerned from the 10th-floor window [of an apartment] for purposes of

‘evaluating and organizing’ direct identification evidence by the victim and her mother,” such

that the detective “was carrying out activity intimately associated with the judicial phase of the

criminal process, at the specific direction of the prosecutor.” Id. at 18 (emphasis added) (internal

citations omitted).

       Here, by contrast, although the complaint alleges that Stephenson generated the second

GRC report only after the prosecutor asked if the firearm could have been a Beretta (Doc. #1 at

29 (¶¶ 166-67)) and “in response to an inquiry from the prosecutor” (id. at 48 (¶ 276)), it is not

clear from the face of the complaint that the prosecutor specifically directed Stephenson’s




                                                 8
subsequent investigation, much less that he instructed Stephenson to generate an additional

investigative report that would not be disclosed to the prosecutor. 3

         O’Neal is distinguishable as well because it did not involve a Brady claim against the

detective but a claim that the detective lied to the prosecutor when he told the prosecutor that he

was able to discern faces on the street below from a 10th floor window. See O’Neal v. City of

New York, 196 F. Supp. 3d 421, 428 (S.D.N.Y. 2016), aff’d sub nom. O’Neal v. Morales, 679 F.

App’x 16 (2d Cir. 2017). Accordingly, O’Neal involved an effort to hold a police officer liable

for what he told the prosecutor in response to the prosecutor’s specific request. Here, by contrast,

Horn seeks to hold Stephenson liable for what he failed to disclose to the prosecutor. Although

discovery may reveal more about the nature of the interchange between Stephenson and the

prosecutor, the fact that the second GRC report was not disclosed to the prosecutor weakens any

inference that the report was generated at the prosecutor’s request.

         In addition, the O’Neal decision is an unpublished decision that does not have

precedential force. Law enforcement officials are not at liberty to fabricate evidence or conceal

material exculpatory evidence. It would be concerning if O’Neal were read for the proposition

that law enforcement officials may do so without fear of liability if they wait until the eve of trial

when they are in communication with the prosecutor about the presentation of the case.

         In short, the facts as alleged do not allow me to determine at this time whether

Stephenson’s actions were part-and-parcel of the prosecutor’s advocacy function rather than

independently investigative in nature. Accordingly, I cannot conclude at this initial pleading



3
  Nor am I persuaded that the trial transcript conclusively shows that Stephenson conducted his additional
investigation under instructions from the prosecutor. The transcript reflects an exchange between the prosecutor and
Stephenson in which the prosecutor asked Stephenson whether he had “ma[d]e a request for you to check some
additional information” and whether “based upon that request” he “c[a]me up with any other manufacturers that also
fit within the parameters of this ballistics evidence.” Doc. #40-2 at 14. Horn should have an opportunity in discovery
to probe the degree to which Stephenson was acting under the prosecutor’s direction.

                                                          9
stage and without further development of a fact record that Stephenson is entitled to the benefit

of absolute prosecutorial immunity.

       Qualified immunity

       Stephenson further argues that he is entitled to the benefit of qualified immunity,

claiming that the law was not clearly established that Brady applies to ballistics experts or

forensic firearms examiners. “Qualified immunity shields government officials from claims for

money damages unless a plaintiff adduces facts showing that ‘(1) the official violated a statutory

or constitutional right, and (2) the right was ‘clearly established’ at the time of the challenged

conduct.’” Mara v. Rilling, 921 F.3d 48, 68 (2d Cir. 2019) (quoting Ashcroft v. al-Kidd, 563 U.S.

731, 735 (2011)). “For law to be clearly established, it is not necessary to identify a case directly

on point. But precedent must have spoken with sufficient clarity to have placed the constitutional

question at issue beyond debate.” Ibid. More specifically, “the law must be so clearly established

with respect to the particular conduct and the specific context at issue that every reasonable

official would have understood that his conduct was unlawful.” Id. at 68-69 (internal quotations

and citation omitted) (emphasis in original).

       Notwithstanding Stephenson’s errant argument that only the U.S. Supreme Court has the

authority to define “clearly established” law, the Second Circuit has stated that its own case law

and precedent from other federal appeals courts may also be consulted when a district court is

evaluating if the law is “clearly established” for qualified immunity purposes. “To determine

whether the relevant law was clearly established, we consider the specificity with which a right is

defined, the existence of Supreme Court or Court of Appeals case law on the subject, and the

understanding of a reasonable officer in light of preexisting law.” Terebesi v. Torreso, 764 F.3d

217, 231 (2d Cir. 2014). The law may be clearly established if the decisions of the Supreme



                                                 10
Court or the “decisions from this or other circuits clearly foreshadow a particular ruling on the

issue.” Ibid. (internal quotations omitted); but see Brown v. City of New York, 862 F.3d 182, 191

(2017) (noting “some tension in this Court’s case law concerning whether out-of-circuit

precedent can ever clearly establish law in this Circuit”).

       Here, I need look no further than the law of the Second Circuit. In Walker v. City of New

York, 974 F.2d 293 (2d Cir. 1992), the Second Circuit made clear that Brady applies to police

officers: “the police satisfy their obligations under Brady when they turn exculpatory evidence

over to the prosecutors.” Id. at 299. The decision in Walker came down seven years before the

investigation and trial in this case and, in my view, it puts to rest any legitimate doubt whether

Brady applies to police officers in general.

       Although the facts of Walker did not happen to involve a ballistics expert or forensic

firearms examiner, the Walker decision clearly foreshadowed that Brady applies to any law

enforcement member of the prosecution team. Indeed, Stephenson himself was no mere lay

witness but was an employee of the Connecticut State Police who was enlisted to generate

evidence for use in the prosecution of a robbery and murder.

       Why should ballistics experts and forensic firearms examiners be free to hide exculpatory

evidence from prosecutors while other police officials may not? Stephenson has no answer to

this question that makes any sense. The fact that no particular case happens to involve a police

firearms examiner is no more significant than the fact that no particular case may involve the

violation of someone’s constitutional rights on a Tuesday in a Leap Year or by a police officer

born in North Dakota. In light of the Second Circuit’s decision in Walker, no objectively

reasonable police officer in 1999 and 2000 would have concluded that police ballistics experts

and forensic firearms examiners are exempt from the Brady disclosure rule.



                                                 11
       Decisions from other federal circuit courts are of little assistance to Stephenson. To the

contrary, a number of other circuits have ruled that it was clearly established as of 1999 or earlier

that government employees such as lab technicians and forensic experts had disclosure

obligations under Brady. See, e.g., Moldowan v. City of Warren, 578 F.3d 351, 397 (6th Cir.

2009) (noting that, “at least as early as April or May of 1990,” it was clearly established that “a

forensic expert may be subject to suit under § 1983 for deliberately withholding the existence of

exculpatory forensic evidence or fabricating forensic evidence”); Brown v. Miller, 519 F.3d 231,

238 (5th Cir. 2008) (upholding district court’s denial of qualified immunity to lab technician on

the grounds that “the law was sufficiently clear in 1984 that a state crime lab technician would

have known that suppression of exculpatory blood test results would violate a defendant’s

rights”); cf. Pierce v. Gilchrist, 359 F.3d 1279, 1299 (10th Cir. 2004) (finding that a forensic

chemist in 1986 would have “had fair warning that the deliberate or reckless falsification or

omission of evidence was a constitutional violation”) (internal quotations omitted); Jones v. City

of Chicago, 856 F.2d 985 (7th Cir. 1988) (affirming jury’s finding that police laboratory

technician was not entitled to qualified immunity for withholding exculpatory evidence in 1988).

       True enough, the Fifth and Eighth Circuit both declined to apply Brady to lab technicians

as of 1999 and 2000. See Villasana v. Wilhoit, 368 F.3d 976, 978-79 (8th Cir. 2004); Mowbray v.

Cameron County, 274 F.3d 269, 278 (5th Cir. 2001). But the Eighth Circuit’s ruling as to lab

technicians was part of a broader holding that Brady does not apply at all to police officers, see

368 F.3d at 979-80, and this is plainly at odds with the Second Circuit’s decision in Walker. And

the Fifth Circuit’s ruling is inapposite because it addressed only whether Brady requires the

police to disclose exculpatory evidence to defense counsel, as distinct from disclosure to the

prosecution, see 274 F.3d at 278, a result which is fully consistent with the Second Circuit’s



                                                 12
decision in Walker recognizing that police officers must disclose material exculpatory evidence

to prosecutors but not directly to defense counsel. See 974 F.2d at 299.

         All in all, I cannot agree with Stephenson’s argument that he is entitled to qualified

immunity for lack of clearly established law that Brady applies to law enforcement officers who

are employed as ballistic experts or forensic firearms experts. Accordingly, I will deny

Stephenson’s claim to qualified immunity at this time. 4

                                                   CONCLUSION

         For the reasons set forth above, the motion to dismiss (Doc. #40) Horn’s Brady claim

against Stephenson is DENIED. In light of Horn’s voluntary dismissal of all other claims against

Stephenson (Doc. #52), the motion to dismiss the remaining state law claims is DENIED as

moot, and all remaining claims against Stephenson except for the Brady claim are dismissed.

         It is so ordered.

         Dated at New Haven this 9th day of July 2019.

                                                                 /s/ Jeffrey Alker Meyer
                                                                 Jeffrey Alker Meyer
                                                                 United States District Judge




4
  Even if a particular rule of law is clearly established, qualified immunity may also apply if an objectively
reasonable officer would not necessarily have understood that his conduct amounted to a violation of the clearly
established law. “A police officer is entitled to qualified immunity from liability for his discretionary actions if
either (1) his conduct does not violate clearly established statutory or constitutional rights of which a reasonable
person would have known, or (2) it was objectively reasonable for him to believe that his actions were lawful at the
time of the challenged act.” United States v. Simpson, 793 F.3d 259, 268 (2d Cir. 2015) (emphasis added). So, for
example, if the facts here showed that an objectively reasonable officer could arguably have believed that the GRC
reports did not have material exculpatory or impeachment value, then Stephenson may be entitled to qualified
immunity. “For if a reasonable officer would not know that the exculpatory and impeachment evidence was
material, he would not know that ‘what he is doing’ violates federal law in the circumstances.” McMillian v.
Johnson, 88 F.3d 1554, 1569 (11th Cir.), as amended on reh’g, 101 F.3d 1363 (11th Cir. 1996). Nevertheless,
because Stephenson has limited his qualified immunity argument solely to a claim that the law was not clearly
established that he was subject to the Brady rule at all (as distinct from arguing that an objectively reasonable police
officer in Stephenson’s position would not necessarily have understood the GRC reports to have material
exculpatory or impeachment value), there is no cause at this time for me to consider the application of this
alternative prong of any qualified immunity defense.

                                                          13
